DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed U.S. Application No. 16/168, 778, filed on October 23, 2018, which is a continuation application of International Application No. PCT/CN2017/099991, filed August 3L 2017, which is acknowledged.

Drawings
The drawings were received on 06/09/2015.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/13/2022 and 03/18/2022 are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered. The rejections of claims made in the previous office action have been withdrawn and the claims have been rejected to address the amended claim limitations in the current office action. (Refer to the noted rejections below).

Claim Rejections - 35 USC § 112(a)- Description requirements and new matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-11, and 13-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Regarding claim 1, the claim recites the limitation “the input data comprise a plurality of three-dimensional samples in a neural network, each three-dimensional sample including first and second dimensions defining a two-dimensional plane in which an operation window slides for performing a convolution operation and a third dimension defining a depth of the operation window, wherein data in the third dimension are not arranged adjacently and consecutively” contains subject matter which was not described in the original specification and thus considered new matter. In this case, the limitation is considered new matter because the noted limitations recite elements that define the invention in terms of what it was not, rather than pointing out the invention (i.e. negative limitation), see MPEP2173.05(i); where the specification appears to expressly required the excluded elements disclosed by the newly amended claim limitation. Specifically, the original specification appears to recite the  use of an the third dimension  C, as a dimension arranged adjacently and consecutively, in paragraph 00108: “For example, the input data may be arranged in an order that coordinates of data in the dimension C vary, such as in an order of NHWC, NWHC, and the like, where C is the dimension of the innermost layer of a data block, N is the dimension of the outermost layer of the data block, and H and W are the dimensions of the middle layer of the data block. In this way, the data in dimension C is arranged adjacently and consecutively, thereby facilitating an increase of operation parallelism and parallel operations for multiple feature maps.” (emphasis added), where the specification fails to provide basis for the amended limitation. The additional cited portions of applicant specification in the remarks, failed 02/07/2022, also fail to provide sufficient support for the noted limitation.  
In addition, the applicant has expressly described in the disclosed drawings and specification the process for computing data using a three dimensional matrix where the arrangement of the disclosed data volumes along each dimension of the 3-D volumes are expressly described as data cells/values arranged adjacently and consecutively (see Figs. 4c-4f as described in specification paragraphs 00102-00111); there is no discussion or depiction of a selection of 3-D data values having no adjacent and consecutive values within the 3-D data representation that supports the claimed volume as disclosed by the newly amended claim limitation. The specification appears to be devoid of how the input data is arranged as claimed as part of the original specification, and specifically depicts and describes the arrangement of data kernels processed as 3-D data blocks, see specification paragraph 00110. And Figs. 4c-4f. These noted portions of the original disclosure appear to required the configuration that the newly amended claim language appears to restrict/exclude. Therefore, the specification doesn’t appear to provide sufficient basis for the disclosed exclusion introduced by the amended claim limitations. 
Therefore, the noted limitation is directed to new matter and fails to comply with the written description requirement.

Regarding claim 11, the claim recites similar content to claim 1 and is therefore rejected under the same rationale.
Regarding claims 1, 3-4, 6-10, and 23 that dependent on claim 1, the claim limitations do not resolve the deficiency noted above; and are therefore appropriately rejected. 
Regarding claims 13-22 and 24 that dependent on claim 11, the claim limitations do not resolve the deficiency noted above; and are therefore appropriately rejected.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3-4, 6-11, and 13-24 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1 and 11 as a whole with regards to technical features recited by the claim limitations…., as highlighted in exemplary claim 1 limitations, directed to: dataflow of data as a three dimensional volume where in the volume of data has the third dimension having data not arranged adjacently and consecutively as claimed to process convolution operations in parallel, as required by claim limitations “input data and weight data, wherein: the input data comprise a plurality of three-dimensional samples in a neural network, each three-dimensional sample including first and second dimensions defining a two-dimensional plane in which an operation window slides for performing a convolution operation and a third dimension defining a depth of the operation window, wherein data in the third dimension are not arranged adjacently and consecutively,… a third dimension defining a quantity of the two-dimensional weight matrices in that three-dimensional convolution kernel, wherein a size of each three-dimensional convolution kernel defines a size of the operation window; rearranging, by the processing device, an order of dimensions of the input data such that data in the third dimension are arranged adjacently and consecutively; and performing, by the processing device, the convolution operation on the rearranged input data and the weight data by performing, in parallel, multiple partial convolution operations using the operation window sliding to one or more positions within the rearranged input data and a corresponding three-dimensional convolution kernel from the weight data, wherein each of the multiple partial convolution operations comprises at least one inner-product operation.” (exemplary claim 1)

The closest prior arts, listed below, discloses:
Cadambi et al. (US Pub. No. 2011/0119467): teaches the use of software processes that perform product operations over distributed processing circuits as chained parallel processes for implementing dataflow matrix operation for processing the volumetric data blocks associated with the convolution operations being processed in parallel.

Albericio et al. (NPL: “Cnvlutin: Ineffectual-Neuron-Free Deep Neural Network Computing”): teaches the use of three dimensional dataflow where the third dimension defines an offset in which the neurons are arranged for processing the neuron configurations as 2-D slices processed in cycles.  For each processing cycle, one neuron per slice is fetched resulting into a group of 16 neurons one per lane. For example, let e(x, y,z) be the (neuron,offset) pair stored at location (x,y,z) of an input array. In cycle 0, the encoded neurons at position e(0,0,0), e(0,0,16), ..., e(0,0,240) will be fetched and broadcast to all units and processed by neuron lanes 0 through 15, respectively. Mainly, Albericio teaches the model and data parallelization used for processing the corresponding data volumes using parallel computing architectures and software operations.

Shen et al. (NPL: “Maximizing CNN Accelerator Efficiency Through Resource Partitioning”): teaches the use of dataflow algorithms for distributing data volumes as two dimensional arrangement that can vary in the third dimension for assigning each layer volume of data where the layer size varies and effects the number of processes used for computing each layer of operations.

Sharma et al. (NPL: “From High-Level Deep Neural Models to FPGAs”): teaches the use of dataflow algorithms partition data using the dimensions of the slice in a particular layer and an algorithm that takes in as input the DNN macro dataflow graph (D) and the constraints of the FPGA platform. The algorithm also computes the N number of basic processing elements per processing units to estimate the number of cycles to execute a particular DNN with an organization that complies with N and determined slice size for a particular layer.

Martinez-Canales et al. (US Pub. No. 2020/0117993): teaches use of 3-D tensor data arrangements for computing neural network operations where each processing engine has a layer specific number of kernels. The 2-dimensional convolutional layer on the images can be processed with Kernels that have different heights and weights for each kernel or within a tensor implementation.

None of the references of record alone or in combination disclose or suggest the combinations of features directed to: dataflow of data as a three dimensional volume having the third dimension as the depth and not arranged adjacently and consecutively for processing neural network operations in parallel as required by the noted limitations above.

In summary, the references made of record, fail to disclose the required claimed technical features as recited by the claims 1 limitations noted above. Therefore claim 11 is considered allowable.
Claims 3-4, 6-10, and 13-24 would be allowable because they are dependent on independent claims noted above.



	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Tarditi et al. (NPL: “Accelerator: Using Data Parallelism to Program GPUs for General-Purpose Uses”): teaches use of the accelerator to select data arbitrarily integer valued data parallel arrays. 
Shen et al. (NPL: “Escher: A CNN Accelerator with Flexible Buffering to Minimize Off-Chip Transfers”): teaches use of the data flow algorithm for processing batches of data as three dimensional selection where the same coordinates are used for all layers in the 2-dimension space and the G changes from layer to layer because changing them only effects the runtime-adjustable control logic parameters. 
Nowatzyk et al. (US Pub. No. 2019/0065937): teaches the use of three-dimensionally stacked neural network accelerator includes more than two dies stacked together. Each die includes a plurality of tiles on both dies process data to perform neural network computations according to the dataflow configuration of data propagation through the tiles. Also teaches a dataflow configurations for processing with the 3-D neural network configuration.
Ankit et al. (NPL: “A reconfigurable and energy-efficient architecture with memristive crossbars for deep spiking neural networks”): teaches the arranging processing cells for using 2-dimensionally arranged processing engines having reconfigurable hierarchies in the third dimension because the mPE’s reconfigurability enables optimized MCA utilization for sparse connectivity.  The basic processing NeuroCell (NC) using data flow algorithms that enables mapping of an neural network architecture (NN) where each NC in the NC-array is associated with a “tag (x, y)” which facilitates input broadcast from the SRAM to a variable number of NCs (that map to a given layer) within a single cycle. The dataflow process involved across hierarchies for NN computation and within an NC, parallel data transfer occurs between layers of the NN through the switch network. Data transfer occurs serially through the shared bus between layers mapped across multiple NCs to compute the final output.
Brothers et al. (US Pub. No. 2016/0350645):  teaches distributing weights among a set of processing compute notes where the same weights can be processed for a given feature map and different weights are stored when processing a current layer of the neural network model. And loading weights to the processing units based on different distribution patterns based on memory size and computation layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.O.A./Examiner, Art Unit 2126  
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129